Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 8, 2018

                                     No. 04-17-00648-CV

                                   Rudolph RESENDEZ Jr.,
                                          Appellant

                                               v.

 STATE OF TEXAS, Jesus M. Peralta, William Stephens, David Baker, Sylvia A. Cortez, and
                                    Joe Penn,
                                    Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-10-00236-CVK
                         Honorable H. Paul Canales, Judge Presiding


                                        ORDER

Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice


       The panel has considered the appellant’s motion for rehearing, and the motion is DENIED.


                                                            PER CURIAM

ATTESTED TO: __________________________
             Keith E. Hottle
             Clerk of Court